—Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mullen, J.), rendered August 14, 2000, convicting him of rob*577bery in the second degree (five counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Upon our review of the record, we find no reason to disturb the Supreme Court’s determination, after it properly weighed all of the relevant factors, to deny the defendant’s application for youthful offender status (see, CPL 720.20 [1] [a]; People v Vera, 206 AD2d 494; People v Carter, 143 AD2d 925, 926; People v Williams, 124 AD2d 615). Ritter, J. P., Goldstein, Florio and Townes, JJ., concur.